Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 6-11 and newly added claims 23-32 are pending for examination.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
First, Applicants provided arguments traversing the instant rejection on the grounds that the cited referenced do not teach “preventing the recurrence of cancer in a subject in remission comprising administering to the subject a therapeutically effective amount of MDA-5...”  
Regarding Fisher et al., Applicants argued that in contrast to Fisher et al. “the present application exploits the novel immunostimulatory activity of MDA-5 to generate antitumor responses for eradicating cancers and preventing recurrence.”  However, Fisher et al. clearly describe the inhibition of tumor growth by injection of MDA-5 directly into tumor cells, and the ability of MDA-5 reduce tumor growth distal from the site of injection. Although Fisher et al. does not specifically teach administration to a subject in remission, it is clear that Fisher teaches administration of MDA-5 for the inhibition of tumor growth in a subject, and absent evidence to the contrary would necessarily also produce the effect of preventing a recurrence of tumor growth in the treated subject since the only active step recited in the claims is a 
With respect to Zitvogel Applicants argued that this reference does not teach or suggest administration of MDA-5.  However, this study teaches that binding of viral RNA ligands to MDA-5 triggers mitochondrial apoptosis in human melanoma cells, and describes data suggesting that tumor cell killing and immunostimulation may synergize for optimal anticancer immunochemotherapy, see abstract.  This reference provides clear support for the role of activated MDA-5 (i.e. by viral RNA ligation) in the production of antitumor immune response.  It is noted also that the instant claims are not limited to the administration of MDA-5 alone.  Additionally, the method of the invention further comprises a step of simultaneously or sequentially administering one or more active agents (see page 2, ¶ 2 of the specification as filed).  Therefore, the administration of a viral RNA ligand with MDA-5 is not beyond the scope of the instantly claimed invention.
Regarding Stone et al., Applicants argued that this reference does not teach the administration of MDA-5 itself (as opposed to just the signaling domain), and does not provide “examples that involve MDA-5 and thus one of ordinary skill in the art would not recognize that MDA5 would be effective in preventing cancer recurrence….with reasonable expectation of success.” 
Contrary to Applicant’s assertions, Stone et al. clearly teach the inclusion of pattern recognition receptor proteins (PRRs), including MDA-5, in the induction of an innate immune response against viral infection, see Example 2.  The constructs of Stone et al. include a CARD domain, as also present in MDA-5.  Therefore contrary to Applicant’s assertions, the constructs of Stone et al. include functional derivatives with conserved domains of MDA-5, that function to 
Applicants further traversed the instant rejection by way of submitting a Declaration under 37 CFR§ 1.121 by Dr. Fisher and Dr. Xiang Yang Wang.  
The Declaration under 37 CFR 1.132 filed 01/13/2021 is insufficient to overcome the rejection of claims 1-4, 6-11 and newly added claims 23-32 based upon 35 USC 103 as set forth in the last Office action because:  The Declaration fails to set forth the facts, and the showing with respect to the teachings of Yu et al. is not commensurate in scope with the claimed invention.
The Declarants traversed the rejection of record on the ground that “[A]lthough MDA-5 activation is known to stimulate immune responses, it should be noted that not all induced immune responses are necessarily effective for destroying cancer cells.  It is a mis-assumption that all immune responses are beneficial in cancer treatment or can translate into effective tumor control.”
Moreover, the Declarants argued the following:
“[F]urther, no one has previously described using MDA-5 directly as an immunotherapeutic agent to treat cancer by inducing tumor-specific immune responses. US2008/0213220 (which is Dr. Fisher’s own prior work) does not describe induction of antitumor immunity or T cell-mediated adaptive immunity in particular, which is pivotal and required for immune memory response Thus, one of ordinary skill in the art would not arrive at the claimed invention with a reasonable expectation of success based on the cited references...”
Contrary to Declarant’s position that “we (Fisher et al. 2008) had no evidence and never indicated that the apoptosis inducing effect of MDA-5 would translate into an anti-tumor immunity response,” and further that MDA-5 would promote a memory response..,” the instant claims do not require nor recite that “inducing the effect of MDA-5 would translate into an anti-tumor immunity,” or “promote a memory response.” 
The instant claims generically recite “a method of preventing recurrence of cancer in a subject in remission, comprising administering to the subject a therapeutically effective amount of a Melanoma Differentiation-Associated gene 5 (MDA-5)-encoding polynucleotide or a MDA- 5 polypeptide, or a functional-conservative derivative thereof.” The instant claims are not limited to any particular structures with respect to the MDA-5 polynucleotide, MDA-5 protein, or “functional-conservative derivative thereof.”  The phrase “functional-conservative derivative,”  is defined in the specification as filed at page 11 in the following manner:
“[F]unctional-conservative derivatives or variants may result from modifications and changes that may be made in the structure of the polypeptides of the invention (and in the DNA sequences encoding it), and still obtain a functional molecule with desirable characteristics (e.g. tumoricidal and/or immunostimulatory effects). 
Accordingly, functional-conservative derivatives or variants are those in which a given amino acid residue in a protein has been changed without altering the overall conformation and function of the polypeptide, including, but not limited to, replacement of an amino acid with one having similar properties (such as, for example, polarity, hydrogen bonding potential, acidic, basic, hydrophobic, aromatic, and the like).”

However, it is noted that this definition is not limited by any specific nucleotide or polynucleotide sequence.  Therefore, what is considered a “functional-conservative derivative” is interpreted broadly.
Contrary to Applicant’s assertions, the combination of the cited references teach that MDA-5 expression can be used to activate innate immunity, and furthermore can be used as a vaccine to prevent or treat cancer.  As previously stated, Stone et al. teach vaccines to prevent a disease conditions, including cancer, wherein said vaccine comprises a vector expressing the MDA-5 protein in one embodiment of the claims set forth in this publication.  According to Stone et al. the disclosed vaccines function as immune stimulators that provide potent activation of the immune response in patients suffering from cancer or an infectious disease, or who are at risk thereof. 
Declarant’s showing is not sufficient to overcome the pending rejection because it does not address the combination of the cited references.  Moreover, it is noted that the Declarant provides experimental data to support the enablement of the claimed method.  However, the data relies upon a construct that was not previously disclosed in the specification as filed, specifically MDA-5-HC.  Since the structure of this compound was not described in the specification as filed, it is unclear how this compound is to support the non-obviousness of the claimed invention over the prior art, or support the use of all truncated forms of MDA-5 in the claimed methods.  As per MPEP 2164.05, enablement under 35 USC 112, ¶ (a), is based upon what was known on or before the effective filing date of the patent application.  



Claim Rejections - 35 USC § 103
Claims 1-4, 6-11, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US20080213220A1) in view of Zitvogel et al. and Stone et al. (US2015/0252080A1).
Instant claim 1 recites the following:  “[A] method of preventing recurrence of cancer in a subject in remission, comprising administering to the subject a therapeutically effective amount of a Melanoma Differentiation-Associated gene 5 (MDA-5) encoding polynucleotide or a MDA-5 polypeptide, or a functional-conservative derivative thereof.”
As to claim 1, Fisher teaches a method of treating and preventing recurrence of cancer in a subject in need thereof (para [0009]; "the present invention provides for methods of using the modified adenoviral vectors of the invention to treat forms of cancer which are refractory to conventional therapies, for example apoptosis-resistant prostate cancer") comprising administering to the subject a therapeutically effective amount of a Melanoma Differentiation-Associated gene 5 (MDA-5)-encoding polynucleotide or a MDA-5 polypeptide (para (0008]; "The present invention relates to modified adenoviral vectors, the replication of which is facilitated in cancer cells by the incorporation of the PEG-3 promoter, which drives the expression of adenoviral genes E1A and E1B, both necessary for viral replication. In addition, a modified adenovirus of the invention further comprises an additional gene of interest; para (0029]; "A gene of interest may be, for example and not by way of limitation...a gene involved in innate immune system activation such as mda-5"; para (0035]; ''Where the modified adenovirus is administered to a subject, the mode of administration (inoculation) may be, but is not limited to, intra-tumor instillation, intravenous, intra-arterial, intrathecal, intramuscular, intradermal, subcutaneous, mucosal via pulmonary or other route, direct nasal installation").
As to claim 2, Fisher further teaches that the cancer is prostate cancer (para (0035); ''The present invention further provides a method for producing a cytopathic effect in a cell comprising infecting the cell with a modified adenovirus according to the invention. Types of cytopathic effects include a decrease in cell proliferation, a decrease in cell metabolism, and/or cell death. The cell may be a cancer cell of for example, a prostate cancer'').
As to claim 3, Fisher further teaches that said MDA-5 is a human MDA-5 (para (0029]; "A gene of interest may be, for example and not by way of limitation....a gene involved in innate immune system activation such as mda-5 (Kang et al., 2002 Proc Natl Acad Sci USA.by Kang et al. (hereinafter "Kang"): abstract: Human melanoma cells can be reprogrammed to terminally differentiate and irreversibly lose proliferative capacity by appropriate pharmacological manipulation. Subtraction hybridization identified melanoma differentiation-associated gene-5 (mda-5) as a gene induced during differentiation, cancer reversion, and programmed cell death (apoptosis). This gene contains both a caspase recruitment domain and putative DExH group RNA helicase domains").
As to claim 4, Fisher further teaches that MDA-5 includes one N-terminal caspase recruitment domain (CARD) domain (para (0029]; see Kang: Pg 639 col 2 para 2; A distinctive attribute of MDA-5 involves the N-terminal one third of this molecule. This region of the MDA-5 protein contains a CARD (amino acids 125-174)......The CARD is a structural motif that consists of amphipathic alpha-helices and is present in various pro- and anti-apoptotic molecules. The recruitment of caspase to apoptotic signaling receptor complexes through CARD­CARD interactions has been documented").
As to claim 6, Fisher further teaches that said step of administering is performed by administering a viral vector (para (0035]; Where the modified adenovirus is administered to 
As to claim 7, Fisher further teaches that viral vector is an adenoviral vector, see paragraphs [0035] and [0029].
As to claim 8, Fisher further teaches comprising a step of simultaneously or sequentially administering a Melanoma Differentiation­ Associated gene 7 (MDA-7)/interleukin-24 (IL-24)-encoding polynucleotide (para [0029); "A gene of interest may be, for example and not by way of limitation., a gene that has an anti-cancer effect, including genes with anti-proliferative activity, anti-metastatic activity, anti­ angiogenic activity, or pro-apoptotic activity, such as mda-7/IL-24"); para [0040); "In further non-limiting embodiments, a combination of two or more Terminator or Triage Viruses may be used for a method of treatment of a cancer or other disease state. In this embodiment two or more Terminator or Triage Viruses expressing distinct genes of interest may be used in combination (administered concurrently or sequentially) for treatment in a human or non-human animal subject. Non-limiting examples of such combinations include treatment of a subject with two Terminator viruses, one expressing a gene of interest encoding.....mda-5, etc.")
As to claim 9, Fisher further teaches a step of simultaneously or sequentially administering one or more chemotherapeutic agents (para [0048); "The enhancement of the effect of chemotherapy may result either when chemotherapy is performed before, after or in conjunction with the other type of therapy. In addition, chemotherapy may enhance the activity of viral therapy, for example, but not by way of limitation, by increasing promoter 
As to claim 10, Fisher further teaches that the MDA-5-encoding polynucleotide is regulated by a cancer selective promoter (para [0030); "The gene of interest, located in (inserted into) the E3 or other suitable region of the adenoviral genome, is operably linked to a promoter element which is constitutively or inducibly active in the intended target cell (e.g., a cancer cell in a tumor to be treated). Suitable promoters include, but are not limited to, the cytomegalovirus immediate early promoter, the Rous sarcoma virus long terminal repeat promoter").
As to claim 11, Fisher further teaches that the cancer selective promoter is selected from the group consisting of progression elevated gene-3 (para [0032); "In another set of embodiments, a modified adenovirus having a PEG-3 promoter operably linked to the E1A and E1B genes (and optionally an inserted gene of interest").
Although Fisher et al. teach a method for treating cancer in a human or non-human animals, Fisher et al. does not explicitly teach treatment of preventing recurrence of cancer in a subject in remission comprising administering to the subject a therapeutically effective amount of MDA-5.
Zitvogel teaches that MDA-5 activates tumor-reactive cytotoxic T lymphocytes and/or natural killer cells in said subject (abstract; "demonstrates that agents designed to stimulate the innate immune system by activating intracellular pattern recognition receptors can kill cancer cells in a direct, cell-autonomous fashion......ligation of viral RNA sensors, such as RIG-I or MDA-5, by viral RNA mimetics triggers mitochondrial apoptosis in human melanoma cells"; pg. 2127 col 2 para 1 continued to pg. 2127 col 3 para 1; "Innate effectors of the immune system (such as DCs) 
Stone et al. teach methods for inducing an immune response in a subject.  Stone et al. also disclose compositions that can be used as vaccines or vaccine adjuvants against cancer and infection disease, and can be used in cell-based therapies for preventing and treating disorders such as cancer and infection.  In one particular embodiment, Stone et al. discloses that the compositions of their invention comprise an immune activating receptor or adaptor protein selected from a group consisting of MDA5 and others.   
It would have been obvious to an artisan of ordinary skill in the art at the effective filing date of the instant invention to have recognized that activation of MDA-5 in DCs by PAMPs and pathogen dsRNA would have resulted in stimulation of NK and CTL responses, based on the teaching of Zitvogel, establishing a rationale for treatment involving high-level expression of recombinant MDA-5 using adenoviral vectors, as taught by Fisher. Consequently, it would have been obvious for one of ordinary skill in the art to combine administering to the subject a MDA-5-encoding polynucleotide, as taught by Fisher, with the MDA-5 activation of tumor-reactive cytotoxic T lymphocytes and/or natural killer cells in subjects, as taught by Zitvogel, because it would have enabled a method of inducing an immune-mediated response in a subject.
Moreover, it would have been obvious at the effective filing date of the instant invention to have administered vectors expressing MDA-5 disclosed in Fisher et al. and Zitvogel et al. in a subject in remission to prevent reoccurrence of cancer by inducing an immune mediated response in a patient.  One or ordinary skill in the art would have been 
With respect to the prevention of recurrence of cancer in a subject, wherein said cancer is that of the lung, breast, skin, thyroid, lymphoid tissues, gastrointestinal, and genito-urinary tracts, that include colon, prostate, lung and/or testicular tumors, non-small cell carcinoma of the lung, cancer of the small intestine and of the esophagus as set forth in claims 23-32, Applicants have not provided any evidence that the anti-tumor activity and innate immunity produced by compositions comprising  MDA-5, or functional conservative derivatives, in a subject would not result in prevention of recurrence of cancer in an subject.  The prior art clearly suggests that this combination of activities are associated with MDA-5 expression, as evidenced by both Fisher et al. and Stone et al. 
Absent evidence to the contrary, the ordinary skilled artisan at the effective filing date of the instant invention, would have been motivated to treat any patient that presently has or had cancer in the past (i.e. in remission) with compounds that would activate tumor-reactive cytotoxic T lymphocytes and/or natural killer cells in said subject, and would stimulate the innate immune system by activating intracellular pattern recognition receptors that can kill cancer cells in a direct, cell-autonomous fashion.” (Stone et al. abstract; pg. 2127 col 2 para 1 continued to pg. 2127 col 3 para 1.)


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633